DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 12/22/2021. Claims 1-20 are pending in this application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

2.	Claim(s) 1-5 and 7-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jin et al. (US 2011/0002161).
Re claim 1, Jin teaches, Figs. 1, 2 & 7, [0026-0028, 0046], a memory device (10) comprising: 
-a plurality of switch structures (70) extending in a first direction (z direction) and comprising a switch layer (75) that is isolated from switch layers of adjacent switch structures (in neighbor memory cells 15) in a second direction (x direction); and 
-a plurality of memory structures (20) coupled with the plurality of switch structures (70), a memory structure of the plurality of memory structures (20) comprising a phase change memory layer (25) between a first memory electrode layer (22) and a second memory electrode layer (24), the second memory electrode layer (24) extending in the second direction (x direction), and the phase change memory layer (25) and the first memory electrode layer (22) extending in a third direction (y direction) between a switch structure and the second memory electrode layer (24) of the memory structure and being isolated from adjacent memory structures (15) in the first direction and the second direction. 

    PNG
    media_image1.png
    304
    670
    media_image1.png
    Greyscale

	Note: under BRI, first, second & third directions can be interpreted either same direction (e.g. horizontal, x direction) or different directions (as xyz directions).
Re claim 2, Jin teaches each memory structure (20) of the plurality of memory structures in series with a corresponding switching structures (70) of the plurality of switch structures to each from one of a plurality of memory cells (15) (Fig. 1). 
	Re claims 3 & 7, Jin teaches a first plurality of electrically conductive lines (BL or WL) located under the plurality of switch structures (70); and a second plurality of electrically conductive lines (WL or BL) located over the plurality of memory structures (20), wherein the first plurality of electrically conductive lines (BL or WL) and the second plurality of electrically conductive lines (WL or BL) are configured to interconnect the plurality of memory cells (15) of the memory device (10); and the first plurality of electrically conductive lines (BL or WL) is in contact with the first memory electrode (22) (Fig. 1).
	Re claims 4 & 5, Jin teaches each of the plurality of switch structures (70) further comprise a first switch electrode layer (72) and a second switch electrode layer (74), and wherein the switch layer (75) is between the first switch electrode layer (72) and the second switch electrode layer (74); the second switch electrode layer (74) is in contact with the first memory electrode layer (22) (Fig. 7).
Re claim 8, Jin teaches, Figs. 1, 2 & 7, [0026-0028, 0046], a memory device, comprising: 
-a plurality of switch structures (70) extending in a first direction (z direction), each switch structure comprising a switch layer (75) between a first switch electrode layer (72) and a second switch electrode layer (74); and 
-a plurality of memory structures (20 in array 10) coupled with the plurality of switch structures (70), each memory structure of the plurality of memory structures (20) comprising a memory layer (25) between a first memory electrode layer (22) and a second memory electrode layer (24), the second memory electrode layer (24) extending in a second direction (x direction), the memory layer (25) and the first memory electrode layer (22) 
Note: under BRI, first, second & third directions can be interpreted either same direction (e.g. horizontal, x direction) or different directions (as xyz directions).
Re claims 9-12, Jin teaches the first switch electrode layer (72) & the switching layer (75) extend between two or more neighboring switch structures (in array 10); the second switch electrode layer (74) is isolated from neighboring switch structures (in array 10); and the first memory electrode layer (22) is isolated from neighboring memory structures (15) (in array 10), wherein the first memory electrode layer (22) is in contact with the second switch electrode layer (74) (Fig. 1). 
Re claims 13 & 14, Jin teaches the memory layer (25) & the second memory electrode layer (24) extend between two or more adjacent memory structures (15) (in array 10) (Fig. 1). 
Re claim 15, Jin teaches, Figs. 1, 2 & 7, [0026-0028, 0046], a memory device, comprising: 
-a memory cell (15) including a switch structure (70) and a memory structure (20), the switch structure (70) extending in a first direction (x direction) and comprising a switch layer (75), and 
-the memory cell (20) comprising a memory layer (25) between a first memory electrode layer (22) and a second memory electrode layer (24), the second memory electrode layer (24) extending in a second direction (x direction), the memory layer (25) and the first memory electrode layer (22) extending in a third direction (x direction) between a switch structure and the second memory electrode layer (24) of the memory structure and 
-a column line (WL) is above the memory cell (15) and coupled with the memory structure (20) of the memory cell; and 
-a row line (BL) is below the memory cell (15) and coupled with the switch structure (75) of the memory cell.
Note: under BRI, first, second & third directions can be interpreted either same direction (e.g. horizontal, x direction) or different directions (as xyz directions).
Re claims 16 & 17, Jin teaches the switch structure further comprises: a first switch electrode layer (72) and a second switch electrode layer (74) that are isolated from neighboring switch structures (in array 10); the switch layer (75) is between the first switch electrode (72) and the second switch electrode layer (74), wherein the switch layer is isolated from the neighboring switching structures (in array 10) (Fig. 1).
Re claims 18-20, Jin teaches the first memory electrode layer (22) is isolated from neighboring memory structures (15) and is in contact with the second switch electrode layer (74); the memory layer (25) and the second memory electrode layer (24) are isolated from neighboring memory structures (15); and the memory layer (25) comprises phase change memory layer (Fig. 1, 2 & 7, [0028]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin in view of Scheuerlein et al. (US 2010/0008124).
	The teachings of Jin have been discussed above. 
	Re claim 6, Jin teaches the first momory electrode layer and the second electrode layer comprise titanium nitride (TiN) [0029].  
	Jin does not the first and second switch electrode layers comprise titanium nitride (TiN) or carbon or both. 
	Scheuerlein teaches TiN as conductive material [0036]. 
	As taught by Scheuerlein, one of ordinary skill in the art would utilize the above teaching material to obtain TiN as material of switch electrode layers, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teaching as taught by Scheuerlein in combination with Jin due to above reason. 
Re claims 1, 8 & 15, (as an alternative rejection), Jin teaches a memory device comprising:

-a plurality of memory structures (20) coupled with the plurality of switch structures (70), a memory structure of the plurality of memory structures (20) comprising a phase change memory layer (25) between a first memory electrode layer (22) and a second memory electrode layer (24), the second memory electrode layer (24) extending in the second direction, and the phase change memory layer (25) and the first memory electrode layer (22) extending in a third direction between a switch structure and the second memory electrode layer (24) of the memory structure and being isolated from adjacent memory structures (15) in the first direction and the second direction; and
-a column line (WL) and a row line (BL) coupled to the memory structures and the switch structures. 
Jin does not explicitly teach first, second and third direction (e.g. different directions). 
Scheuerlein teaches memory cell having rail structures arranged in different directions (e.g. xyz directions, Fig. 2).  
As taught by Scheuerlein, one of ordinary skill in the art would utilize the above teaching and incorporated into Jin’s teaching to obtain first, second, and third directions for each of switch structures, first and second electrodes as claimed, because it has been held that that rearranging part(s) of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teaching as taught by Scheuerlein in combination with Jin due to above reason. 
Claims 1, 8 and 15 is/are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin in view of Lung (US 2006/0124916).
Re claims 1, 8 & 15, Jin teaches a memory device comprising:
-a plurality of switch structures (70) extending in a first direction and comprising a switch layer (75) that is isolated from switch layers of adjacent switch structures (in neighbor memory cells 15) in a second direction;
-a plurality of memory structures (20) coupled with the plurality of switch structures (70), a memory structure of the plurality of memory structures (20) comprising a phase change memory layer (25) between a first memory electrode layer (22) and a second memory electrode layer (24), the second memory electrode layer (24) extending in the second direction, and the phase change memory layer (25) and the first memory electrode layer (22) extending in a third direction between a switch structure and the second memory electrode layer (24) of the memory structure and being isolated from adjacent memory structures (15) in the first direction and the second direction; and
-a column line (WL) and a row line (BL) coupled to the memory structures and the switch structures. 
Jin does not explicitly teach first, second and third directions.
Lung teaches memory cell having layer structures arranged in different directions (e.g. xyz directions, Fig. 13).  
As taught by Lung, one of ordinary skill in the art would utilize the above teaching and incorporated into Jin’s teaching to obtain first, second, and third directions for each of switch structures, first and second electrodes as claimed, because it has been held that that rearranging part(s) of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
. 
Response to Arguments
5.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	Because claims are amended to include newly added features, different interpretations are applied and discussed the above rejection. Further, under BRI, first, second and third directions can be understood as same direction or different directions. Direction of a layer can be broadly understood as horizontal and vertical directions. In Jin’s Fig. 2, combined layers 24, 25 can be considered as they extends in a vertical direction (third direction) as compared to layer 22 which extends lateral or horizontal direction (second direction). Also the array of memory cells in Jin’s Fig. 1 shows the arrangement of memory cells in three different directions. In the other hand, the claims do not limit to whether three directions are different or same. Hence, alternative consideration/rejections of Jin are applied. 
	Details are included in the above rejection. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        1/14/22